       Case 1:20-cv-00515-JB-SMV Document 33 Filed 07/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO
CHARLES JAMES ATCITTY,

       Plaintiff,

v.                                                                 No. CIV 20-0515 JB/SMV

UNITED STATES OF AMERICA,

       Defendant.

                    ORDER ADOPTING JOINT STATUS REPORT AND
                         PROVISIONAL DISCOVERY PLAN

       THIS MATTER came before the Court following a review of the Joint Status Report and

Provisional Discovery Plan, filed May 24, 2021 (Doc.31), the Court adopts the Joint Status

Report and Provisional Discovery Plan except as modified by the Scheduling Order (Doc. 33),

and rulings provided at the Scheduling Conference held May 26, 2021.



                                                     _________________________________
                                                     UNITED STATES DISTRICT JUDGE
